Citation Nr: 0611377	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for prostate adenocarcinoma, status post brachytherapy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO reduced the veteran's 
disability rating for prostate adenocarcinoma status post 
brachytherapy from 100 percent to 20 percent.

In his VA Form 9 of December 2004, the veteran suggested that 
the RO had not properly considered his sexual dysfunction or 
his penile deformity. This issue is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the symptoms associated with his 
prostate adenocarcinoma status post brachytherapy are worse 
than his current disability rating contemplates. He argues 
that his voiding dysfunction is worse than indicated by his 
last disability evaluation.  Other evidence from his private 
physician suggests that his PSA tests results are increasing 
and that other clinical records may be available.  Another 
examination is required to properly rate his disability and 
records of other treatment should be secured.  

Accordingly, the case is REMANDED for the following action:  

1. The RO should request that the veteran 
provide information as to all treatment of 
his status post brachytherapy prostate 
adenocarcinoma that is not of record, 
including the names and addresses of all 
health care providers and the approximate 
dates of treatment. Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran for 
incorporation into the record.  

2. The RO should then schedule the veteran 
for a VA compensation examination which is 
sufficiently broad to accurately determine 
the current nature and severity 
of his status post brachytherapy prostate 
adenocarcinoma. All indicated tests and 
studies should be accomplished and the 
findings reported in detail. 

(a) The claims file should be reviewed by 
the examiner, and the examiner should 
specifically state whether he has reviewed 
it. 

(b) The examiner should determine whether 
the veteran exhibits renal dysfunction or 
voiding dysfunction, the latter including 
urine leakage, frequency, or obstructed 
voiding.

(c) The examiner should specifically 
determine (1) how often, if ever, the 
veteran changes any absorbent materials 
used to contend with urine leakage; (2) 
the veteran's daytime voiding interval 
(e.g., less than one hour, between one and 
two hours, or between two and three 
hours); and (3) the number of times the 
veteran awakens to void during the night. 

The examiner should include a complete 
rationale for all opinions and conclusions 
expressed.

3. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination. A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim. 38 C.F.R. § 3.655.

4. The RO should then readjudicate the 
issue of whether an increased rating is 
warranted for status post brachytherapy 
prostate adenocarcinoma. If the benefits 
sought on appeal remain denied, the 
veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC). 
The veteran and his representative should 
be given the opportunity to respond to the 
SSOC before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The law requires that all 
claims that are remanded by the Board of Veterans' Appeals 
for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).


